Citation Nr: 1521109	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which confirmed and continued the denial of service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus.

The Board notes that in the November 2011 rating decision, the RO reopened and then denied the Veteran's claim for service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed March 2010 rating decision, the RO denied service connection for service connection for erectile dysfunction. 

2.  Evidence received since the March 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.113 (2014).

2.  New and material evidence has been received since the March 2010 denial, and the claims of entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.


New and Material Evidence

The Veteran filed a claim for service connection for an erectile dysfunction disability which was denied in a March 2010 rating decision on the basis that the evidence failed to show that the Veteran's erectile dysfunction was related to his service-connected diabetes mellitus or his military service to include herbicide exposure.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the March 2010 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for an erectile dysfunction disability in October 2011. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the March 2010 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the March 2010 rating decision includes a July 2011 VA examination which determined that the Veteran's erectile dysfunction was a complication of the Veteran's service-connected diabetes mellitus.  The examiner noted that erectile dysfunction was a well-established complication of diabetes.

The prior denial of service connection for an erectile dysfunction disability was based on a lack of evidence that there was a relationship between the Veteran's erectile dysfunction and his service or his service-connected diabetes mellitus.  The July 2011 VA examiner's opinion specifically indicated that the Veteran's erectile dysfunction was related to his service-connected diabetes mellitus.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus the claim is reopened.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the reopened claim for service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Veteran underwent a VA examination in July 2011.  The examiner determined that the Veteran's erectile dysfunction was a complication of the Veteran's service-connected diabetes mellitus as erectile dysfunction was a well-established complication of diabetes.

In September 2011, the Veteran underwent a VA examination.  The examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was secondary to his service-connected diabetes mellitus as the Veteran had been taking Viagra since January 2008 and had initially been diagnosed with diabetes afterwards in March 2008.  The examiner did indicate that if the Veteran had a history of symptoms suggesting impaired glucose predating his treatment for erectile dysfunction then the relationship between diabetes mellitus and erectile dysfunction should be reconsidered.

In December 2012, the Veteran again underwent a VA examination.  The examiner indicated that erectile dysfunction was not a condition that was at least as likely as not a result of the Veteran's diabetes mellitus.

As noted above, there is conflicting evidence on whether there is a relationship between the Veteran's erectile dysfunction and his service-connected diabetes mellitus.  The July 2011 VA examiner determined that the Veteran's erectile dysfunction was a complication of the Veteran's service-connected diabetes mellitus while the September 2011 and December 2012 VA examiners found that it was less likely than not that the Veteran's erectile dysfunction was secondary to his service-connected diabetes mellitus.  

Notably, while the July 2011 VA examiner found that there was a relationship, unlike the September 2011 VA examiner, he did not specifically address the fact that the Veteran seemingly had erectile dysfunction prior to being diagnosed with diabetes mellitus.

While the September 2011 and December 2012 VA examiners found that it was less likely than not that the Veteran's erectile dysfunction was secondary to his service-connected diabetes mellitus, they did not address whether the Veteran's service-connected type II diabetes mellitus has aggravated his erectile dysfunction.  See 38 C.F.R. § 3.310; See Allen, supra.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for erectile dysfunction as secondary to service-connected type II diabetes mellitus and that further medical clarification in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Veteran should undergo a VA examination to determine the etiology of his erectile dysfunction disability to include as secondary to his service-connected type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present erectile dysfunction disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current erectile dysfunction disability is caused or aggravated by his service-connected type II diabetes mellitus disability.

If the examiner finds that the Veteran's erectile dysfunction has been permanently aggravated/worsened by his service-connected type II diabetes mellitus disability, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should specifically address the timing of the Veteran's erectile dysfunction disability in relation to the onset of his type II diabetes mellitus.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


